Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.: 19-cv-02594-RPM-SKC

  UNITED STATES SECURITIES
  AND EXCHANGE COMMISSION,

  Plaintiff,
  v.

  MEDIATRIX CAPITAL INC., BLUE ISLE MARKETS INC. (St. Vincent & the Grenadines),
  BLUE ISLE MARKETS LTD., MICHAEL S. YOUNG,
  MICHAEL S. STEWART, and BRYANT E. SEWALL,

  Defendants,
  and

  MEDIATRIX CAPITAL FUND LTD., ISLAND TECHNOLOGIES LLC, VICTORIA M.
  STEWART, MARIA C. YOUNG, HANNA OHONKOVA SEWALL, MICHAEL C. BAKER,
  WALTER C. YOUNG III, ARUAL LP, WEST BEACH LLC, SALVE REGINA TRUST, TF
  ALLIANCE, LLC, CASA CONEJO LLC, HASE HAUS, LLC, DCC ISLANDS
  FOUNDATION, KEYSTONE BUSINESS TRUST, WEINZEL, LLC, THE 1989
  FOUNDATION, MEDIATRIX CAPITAL PR LLC, MEDIATRIX CAPITAL, LLC, and BLUE
  ISLE MARKETS INC. (Cayman Islands),

  Relief Defendants.

   REPLY IN FURTHER SUPPORT OF MOTION BY EQUITI CAPITAL UK LIMITED
  AND EQUITI ARMENIA CJSC TO EXPEDITE RESOLUTION OF ISSUES RAISED IN
    ECF 41, 44, 48, 50, 51, 53, 79, 93, AND 96 (WITHOUT CONSENT TO PERSONAL
                                       JURISDICTION)

          Non-parties Equiti UK and Equiti AM respectfully submit this reply in further support of

  their motion for the Court to expedite the resolution of the issues raised by ECF Nos. 41, 44, 48,

  50, 51, 53, 79, 93, and 96.1 Although the Defendants stated that they would determine their



  1
          Capitalized terms not defined herein have the meanings set forth in ECF No. 44.
  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.
Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 2 of 7




  position after seeing Equiti’s motion, they submitted no response, meaning that Defendants do not

  oppose Equiti’s motion. The SEC submitted a partial opposition (“Plaintiff’s [sic] United States

  Securities and Exchange Commission’s Response to Equiti Capital UK Limited and Equiti

  Armenia CJSC’s Motion to Expedite Resolution of Issues Raised in ECF 41, 44, 48, 50, 51, 53,

  79, 93, and 96” (ECF 127)), which Equiti addresses here.

                                            ARGUMENT

         The SEC does not dispute that Equiti UK procured the lifting of UK regulatory restrictions

  on undertaking the actions requested herein prior to filing this motion, and thus does not dispute

  that only this Court’s approval is necessary to liquidate Blue Isle’s positions. The SEC also does

  not dispute the volatility estimates submitted by Equiti UK and AM or that Blue Isle’s positions

  are subject to continued downside risk.

         Indeed, the SEC’s positions with respect to Equiti UK and Equiti AM (which it does not

  dispute cooperated with it for months prior to the filing of this case and offered, in October 2019,

  to stipulate to a resolution of the issues before the Court that preserved any rights the SEC might

  have had in full) is inconsistent with the SEC’s positions with respect to other assets subject to

  (and some arguably not subject to) the Freeze Order. Just considering filings made after Equiti

  UK and AM filed this motion and before the SEC filed ECF 127, the SEC:

            Jointly moved with Defendants to allow repayment of a mortgage note out of frozen
             funds at a premium to the amortization schedule in the note to “preserve this valuable
             asset and to prevent it from accruing additional interest and penalties” (ECF 118 ¶¶ 4-
             7). The note (ECF 118-1) provided for a total interest payment of $86,980.90.
             According to the joint filing, $56,061.77 in interest was paid prior to entry of the Freeze
             Order (ECF 118 ¶ 4, ECF 118-1). The deal agreed to by the SEC allows for the payment

  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                                 Page 2
Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 3 of 7




             of a total of $115,532.17 in interest and penalties, 33% more than the interest provided
             for in the note, out of frozen funds.

            Did not oppose a motion to (1) sell a house subject to the Freeze Order because, inter
             alia, “there is a possibility of a further economic downturn and considering the effects
             of the pandemic buyers may become scarce for … luxury homes …” and (2) pay
             insurance premiums from frozen funds to facilitate that sale process. ECF 119 ¶¶ 5 &
             7-9.

            Did not oppose a motion to sell another house subject to the Freeze Order, that one of
             the defendants paid more than its fair value for, to avoid the possibility that foreclosures
             would result in the relevant properties being sold for substantially less than the
             remaining loan amount, in which case “there would be no remaining asset” subject to
             the Freeze Order. ECF 120 ¶¶ 5-6.

            Made a filing with this Court regarding the direct payment by an insurer for repairs to
             a boat subject to the Freeze Order (i.e., a payment of funds not subject to the Freeze
             Order to an entity not subject to the Freeze Order) to “provide comfort to the insurance
             company … which is understandably cautious in paying out the claim given” the Freeze
             Order. ECF 124 at 1 & ¶¶ 3-6.

  The positions the SEC took in ECF 118, 119, 120, and 124 cannot be reconciled with its treatment

  of Equiti UK and Equiti AM and Equiti UK and AM’s proposal for addressing the liquidation of

  Blue Isle’s positions to maximize the net value of Blue Isle’s accounts. Indeed, the SEC has never

  provided any reasoned explanation for why Equiti UK and AM’s desire to avoid regulatory

  uncertainty in closing out Blue Isle’s positions is any different from the concerns of the insurer it

  acknowledged was “understandably cautious” in ECF 124. Logic requires the conclusion that

  Equiti UK and AM’s concerns are stronger than those of that insurer.

         Instead, the SEC uses its response to this motion to rehash old issues and try to raise entirely

  new ones. Equiti UK and AM stand on their previous responses filed with this Court and will not

  repeat them here. However, the SEC does try to call into question Equiti’s prior demonstration


  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                                 Page 3
Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 4 of 7




  (ECF 96 at 5-6) that the SEC’s arguments about the CBA were hearsay, but does not respond to,

  contradict, or dispute Equiti UK and AM’s arguments at all. Instead, it tries to imply that Equiti

  UK and AM somehow acted inappropriately in objecting to the SEC’s reliance on hearsay (ECF

  127 at 4), and then makes the situation worse by re-asserting its prior hearsay statements as fact

  (thus proving Equiti UK and AM correct) and doubling down with new hearsay assertions (ECF

  127 at 5 & n.2). The SEC offers no explanation for this aimless conduct that, as demonstrated

  above, is directed solely at Equiti UK and AM and is inconsistent with positions the SEC has taken

  in other contexts. Accord New York Stock Exchange LL et al. v. SEC, Nos. 19-1042 et al., Slip

  Op. at 4 (D.C. Cir. June 16, 2020) (vacating SEC rulemaking that emanated from an “aimless ‘one-

  off’ regulation”).

         The SEC spills a lot of ink in an effort to lay blame for the fluctuations in the values of the

  Blue Isle positions everywhere except at its own feet (ECF 127 at 4-7), but it cannot avoid the

  undisputed facts that (a) the SEC has known about and simply refused to engage with Equiti UK

  and AM about these issues since October 2019 (e.g., ECF 44-6) and (b) all issues regarding the

  relationship between Blue Isle and Equiti UK and AM are governed by contracts with strict UK

  and Armenian choice of law and choice of venue provisions (e.g., ECF 44-2). The positions at

  issue were initiated by Blue Isle, not Equiti UK or AM, and the relevant contracts make clear that

  all risk relating to those positions is Blue Isle’s, not Equiti UK or AM’s. The SEC has no response

  to these points other than to try to sling mud.

         Moreover, the current record makes the SEC’s position here completely untenable: Despite

  its bluster, it is now clear that the SEC’s entire position is based on “the apparent contractual
  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                                    Page 4
Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 5 of 7




  dispute between Defendants and Equiti.” (ECF 127 at 4, emphasis added). That dooms the SEC’s

  arguments: First, if there was such a dispute, it would have to be decided in a UK or Armenian

  court; neither the SEC nor the Defendants have ever disputed that. Second, there is no such

  dispute: The prior filings prove that (e.g., ECF 44 at 6-7), and the Defendants’ failure to respond

  at all to this motion closes the issue. This makes clear that the SEC has never had a legitimate

  basis for its failure to address this issue as Equiti UK and AM suggested in October 2019.

         Finally, the SEC makes a weak and bizarre attempt to assert, for the first time, that Equiti

  UK and AM are subject to jurisdiction in a US court (ECF 127 at 7-9). 2 First, the SEC has never

  made this argument before and has thus waived it. Second, the argument is inconsistent with the

  SEC’s admission that Equiti UK and AM are not subject to US regulatory jurisdiction (ECF 127

  at 2). Third, the argument ignores this Court’s acknowledgement of Equiti UK and AM’s special

  appearance (ECF 79). Fourth, it is inconsistent with the Freeze Order itself, which states that any

  non-party may seek relief from this Court and putting the obligation to address repatriation solely

  on the Defendants (ECF 38 at 5 (paragraph D) & 10-11). 3


  2
         The fact that Equiti UK and AM filed a “motion” is irrelevant, as they simply sought
         expedited resolution of issues already pending before the Court.
  3
         The SEC’s reliance on Trans World Airlines, Inc. v. Mattox, 897 F.2d 773 (5th Cir.), cert.
         denied, 498 U.S. 926 (1990), abrogated on other grounds, Johnson v. Baylor University,
         214 F.3d 630, 633 (5th Cir. 2000), is inapposite because the entities that specially
         appeared in that case had no prior connection to it. Here, however, Blue Isle’s Equiti UK
         and AM accounts were named in the Freeze Order, Equiti voluntarily cooperated with the
         SEC prior to and after the entry of the Freeze Order, Equiti UK and AM only engaged
         with the SEC in this Court when it became apparent that the SEC was not dealing fairly
         with Equiti UK and AM, and this Court recognized Equiti UK and AM’s special
         appearance. The SEC’s insinuation that Equiti UK does business in the US based on
         allegations in a lawsuit by a Mediatrix customer in Florida (ECF 127 at 7-8) are
  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                                Page 5
Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 6 of 7




         There is no question that Blue Isle’s positions should be liquidated as soon as possible. As

  of the close of business on June 18, 2020, the current values of the positions with Equiti UK are

  $12.95 million, the current value of the positions with Equiti AM are -$3.24 million, and the

  current net value is $9.71 million, up from $7.88 million when this motion was filed (ECF 117 at

  2-3). In light of the fact that the SEC has now admitted that the only entity with standing to

  challenge Equiti UK and AM’s setoff rights is Blue Isle and Blue Isle has not done so, Equiti UK

  and AM respectfully suggest that the Court should allow Equiti UK and AM to liquidate Blue

  Isle’s positions as set forth in the accompanying proposed order, following which Equiti UK will

  hold the net cash pending further direction from this Court. 4




         frivolous: Equiti UK has moved to dismiss that lawsuit for, inter alia, lack of personal
         jurisdiction. See Motes v. Equiti US LLC, and Equiti Capital UK Limited, No. 20-cv-
         80599 (S.D. Fla.), ECF No. 22.
  4
         Equiti UK and AM did not include a proposed order with ECF 117 because they did not
         then know what positions (and more importantly concessions) the SEC and Defendants
         would make in response to ECF 117. Now that those concessions are clear, Equiti UK
         and AM are including a proposed order that reflects those concessions.
  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                                Page 6
Case 1:19-cv-02594-RM-SKC Document 131 Filed 06/19/20 USDC Colorado Page 7 of 7




                                             Conclusion

         For the reasons set forth above as well as in Equiti’s prior filings, the Court should enter

  the attached proposed order regarding the liquidation of the positions in Blue Isle’s accounts on an

  expedited basis.

  Respectfully submitted this 19th day of June, 2020.

                                                /s Douglas W. Henkin
                                                Douglas W. Henkin
                                                Dentons US LLP
                                                1221 Avenue of the Americas
                                                New York, New York 10020
                                                douglas.henkin@dentons.com
                                                (212) 768-6832

                                                Lisa M. Krigsten
                                                Dentons US LLP
                                                4520 Main Street, Suite 1100
                                                Kansas City, Missouri 64111
                                                lisa.krigsten@dentons.com
                                                (816) 460-2554




  EQUITI UK AND EQUITI AM ARE NOT MAKING GENERAL APPEARANCES IN THIS COURT FOR
  ANY PURPOSE AND DO NOT INTEND TO WAIVE THEIR ARGUMENT THAT THIS COURT LACKS
      PERSONAL JURISDICTION OVER THEM AND THE POWER TO DECIDE ANY DISPUTES
  RELATING TO OR ARISING FROM AGREEMENTS BETWEEN EQUITI UK, EQUITI AM, AND BLUE
    ISLE. EQUITI UK AND EQUITI AM EXPRESSLY RESERVE ALL RIGHTS WITH RESPECT TO
                                    THOSE ISSUES.

                                                Page 7
